As filed with the Securities and Exchange Commission on January 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2012 (unaudited) Shares Value COMMON STOCKS: 64.5% Aerospace Products & Services: 3.5% BE Aerospace, Inc. * $ Computer & Electronic Products: 8.1% Apple, Inc. ION Geophysical Corp. * Varian Medical Systems, Inc. * Credit Intermediation: 5.2% Euronet Worldwide, Inc. * Visa, Inc. Food Manufacturing: 8.6% Flowers Foods, Inc. Ingredion, Inc. The J. M. Smucker Co. Furniture Manufacturing: 3.0% Leggett & Platt, Inc. Information Services: 2.9% NIC, Inc. Insurance Carriers: 3.3% Endurance Specialty Holdings Ltd. Machinery: 6.6% 3D Systems Corp.* 1 Oil & Gas Extraction: 6.7% Northern Oil & Gas, Inc. * Plains Exploration & Production Co. * SandRidge Energy, Inc. * Professional, Scientific & Technical Services: 7.5% Constant Contact, Inc. * EPIQ Systems, Inc. 1 Luminex Corp. * 1 Retail: 2.9% Sotheby's Sporting & Recreation Goods: 3.1% Pool Corp. Water Transportation: 3.1% Carnival Corp. TOTAL COMMON STOCKS (Cost $141,650,774) CONVERTIBLE PREFERRED STOCK: 2.6% Credit Intermediation: 2.6% Bank of America Corp. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $5,339,854) Principal Amount CORPORATE BONDS: 24.9% Air Transportation: 0.4% The Boeing Co., 3.750%, 11/20/16 Beverage Products: 1.4% The Coca-Cola Co., 0.750%, 11/15/13 Pepsico, Inc., 3.125% 11/1/20 Building Material, Garden & Supplies Dealers: 0.9% The Home Depot, Inc., 5.400%, 3/1/16 Chemical Manufacturing: 2.3% GlaxoSmithKline PLC, 1.500%, 5/8/17 McKesson Corp., 4.750%, 3/1/21 Pfizer, Inc., 6.200%, 3/15/19 Computer & Electronic Products: 1.7% Dell, Inc., 2.100%, 4/1/14 Hewlett-Packard Co., 3.750%, 12/1/20 Commercial Finance: 0.5% General Electric Capital Corp., 4.375%, 9/16/20 John Deere Capital Corp., 2.250%, 4/17/19 Credit Intermediation: 4.1% BB&T Corp., 4.900%, 6/30/17 1.450%, 1/12/18 International Lease Finance Corp., 5.875%, 5/1/13 JPMorgan Chase & Co., 4.875%, 3/15/14 3.150%, 7/5/16 Whitney National Bank, 5.875%, 4/1/17 Food Manufacturing: 1.4% Kellogg Co., 3.250%, 5/21/18 Kraft Foods, Inc., 5.250%, 10/1/13 5.375%, 2/10/203 Furniture Manufacturing: 1.0% Leggett & Platt, Inc., 4.650%, 11/15/14 3.400%, 8/15/22 General Merchandising: 0.2% Wal-Mart Stores, Inc., 3.250%, 10/25/20 Insurance Carriers: 1.9% AFLAC, Inc., 4.000%, 2/15/22 New York Life Global Funding, 4.600%, 4/15/133 Prudential Financial, Inc., 5.000%, 1/15/13 Motion Picture & Entertainment: 0.2% Viacom, Inc., 3.500%, 4/1/17 Oil & Gas: 0.8% Shell International Finance Corp., 1.875%, 3/25/13 Stone Energy Corp., 8.625%, 2/1/17 Oil & Gas Extraction: 1.9% Occidental Pete Corp., 2.700%, 2/15/23 SandRidge Energy, Inc., 7.500%, 3/15/21 Rail Transportation: 1.1% Norfolk Southern Corp., 3.000%, 4/1/22 Securities & Financial Services: 1.2% Goldman Sachs Group, Inc., 5.375%, 3/15/20 5.250%, 7/27/21 Merrill Lynch & Co., Inc., 6.875%, 11/15/18 Telecommunications: 2.2% AT&T, Inc., 1.600%, 2/15/17 Vodafone Group PLC, 4.625%, 7/15/18 4.375%, 3/16/21 Transportation Equipment: 0.6% General Dynamics Corp., 5.375%, 8/15/15 Lockheed Martin Corp., 4.250%, 11/15/19 Utilities: 1.1% Duke Energy Corp., 2.150%, 11/15/16 TOTAL CORPORATE BONDS (Cost $62,368,616) Shares SHORT-TERM INVESTMENTS: 5.7% Money Market Funds: 5.7% Federated Treasury Obligation Fund - Trust Shares, 0.010% 2 Fidelity Money Market Portfolio - Select Class, 0.084% 2 TOTAL SHORT-TERM INVESTMENTS (Cost $15,257,104) TOTAL INVESTMENTS IN SECURITIES: 97.7% (Cost $224,616,348) Other Assets in Excess of Liabilities: 2.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 A portion of this security is considered illiquid. As of November 30, 2012, the total market value of illiquid securities was $31,039,897 or 11.7% of net assets. 2 Annualized seven day yield as of November 30, 2012. 3 Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally qualified institutional buyers. November 30, 2012, the value of these securities amount to $3,246,167 on 1.2% of net assets. The cost basis of investments for federal income tax purposes at November 30, 2012 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Villere Balanced Fund (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Disclosure at November 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally Accepted Accounting Principles (U.S. GAAP) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of November 30, 2012: See Schedule of Investments for industry breakouts. Level 1 Level 2 Level 3 Total Common Stocks $ $
